DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 01/26/2021 have been fully considered but they are not persuasive. Applicant’s arguments regarding Hart are moot in view of the application of O’Malley instead. 
Applicant’s argument that Since O’Malley discloses inserts extending all the way through a poured and hardened slip body, that the combination of Streich and O’Malley would not read on the claims or that the combination would destroy Streich is not persuasive since O’Malley is only being used for the provision of a hole through the insert to provide a lighter and more easily drillable insert as taught by O’Malley and is not being used to teach using only inserts or specifics regarding the body of the slip.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 6, 8, 12, 13, 20-25, 28, and 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Streich (US 5224540 A) in light of O’Malley (US 20130020071 A1).
With respect to claim 1, Streich discloses a downhole tool comprising: a mandrel (22) comprising: a mandrel body having a proximate end; a distal end; and an outer surface; a first slip (116) disposed around the mandrel; and a second slip (136) comprising: a slip body; an outer slip surface; an inner slip surface; and at least two slip segments adjoined by a first portion of slip material (see fig. 12) at a first slip end, and the two slip segments separated by a slip groove (123, 139) therebetween, the slip groove defined by a depth that extends from the outer slip surface to the inner slip surface (shown in fig. 12), wherein the outer slip surface of at least one of the two slip segments is configured with an insert bore (bores for 122, 138) formed in the outer slip surface but not extending all the way through the body to the inner slip surface (shown in fig. 12), wherein an insert (122, 138) is disposed within the insert bore having an outer surface that is smooth and continuous.
However, Streich fails to disclose the insert having a depression formed in the otherwise smooth and continuous outer insert face.
Nevertheless, O’Malley discloses slip inserts (30) having a central depression (shown in figs. 5, 6, 7A, 7B) in the continuous and smooth outermost face.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used the inserts having a depression of O’Malley in the slip of Streich in order to reduce weight and increase drillability as taught by O’Malley (pgph. 30)
With respect to claims 5 and 6, Streich discloses a lower sleeve (502); and a sealing element (40, 42), wherein each of the first slip and the second slip comprise a one-piece configuration (shown in fig. 12).
With respect to claim 8, Streich discloses a downhole tool comprising: a mandrel comprising: a mandrel body having a proximate end; a distal end; and an outer surface with a first diameter at a first end, a second diameter at the distal end, and an angled linear transition surface between (shown in fig. 2, angled surface between numerals 24 and 64); a first slip disposed around the mandrel; and a second slip comprising: a slip body; an outer slip surface; an inner slip surface; and at least two slip segments adjoined by a first portion of slip material at a first slip end, and the two slip segments separated by a slip groove therebetween, the slip groove defined by a depth that extends from the outer slip surface to the inner slip surface wherein the outer slip surface of at least one of the two slip segments is configured with an insert bore formed in the outer slip surface but not extending all the way through the body to the inner slip surface, wherein an insert is disposed within the insert bore having an outer surface that is smooth and continuous (discussed supra)
However, Streich fails to disclose the insert having a depression.
Nevertheless, O’Malley discloses slip inserts (30) having a depression (shown in figs. 5, 6, 7A, 7B) in the outermost face.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used the inserts having a depression of O’Malley in the slip of Streich in order to reduce weight and increase drillability as taught by O’Malley (pgph. 30).
With respect to claims 12 and 13, Streich discloses a lower sleeve (502); and a sealing element (40, 42), wherein each of the first slip and the second slip comprise a one-piece configuration (shown in fig. 12), and O’Malley discloses the depression extending all the way through the insert (figs. 5, 6, 7A, 7B).
With respect to claim 20, Streich discloses a one-way ball check valve (456, 458) as claimed.
With respect to claim 21, Streich discloses wherein a lateral end of the proximate end is configured with a plurality of protrusions (protrusions formed by threads 178).
With respect to claim 22, Streich discloses wherein the insert is cylindrical in shape, wherein the outward most insert face is flat (figs. 12, 14), and wherein the depression extends all the way through a central portion of the insert from the outward most insert face to an inward most insert face (O’Malley figs. 5, 6, 7a, 7b).
With respect to claim 23, Streich discloses wherein the outer surface of the slip is void of wickers (figs. 12, 14).
With respect to claim 24, Streich discloses wherein the insert further comprises an inward most insert face in contact with at least a portion of the insert bore (figs. 12, 14)
With respect to claim 25, O’Malley discloses wherein the depression is formed from the outward most insert face all the way through the insert to the inward most insert face (figs. 5, 6, 7a, 7b).
With respect to claims 28 and 29, these limitations have been discussed supra except for a first insert bore (one of upper row in figs. 12, 14) formed into the outer slip surface of an at least one of the two slip segments proximate the first end, and a second insert bore (one of lower row in figs. 12, 14) formed into the outer slip surface of the at least one of the two slip segments proximate the second end, wherein neither of the first insert bore nor the second insert bore extend all the way through the body to the inner slip surface (shown in fig. 12), wherein respective inserts are disposed within the first insert bore and the second insert bore (shown in fig. 12), and wherein each of the respective inserts comprises an outward most insert face that is free from contact with the insert bore, and is smooth and continuous except for the presence of a depression formed in a center of the outward most insert face (shown in figs. 12, 14 of Streich, figs. 5, 6, 7a, 7b of O’Malley).

Claims 2 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Streich in light of O’Malley as applied to claim 1 above, and further in view of Shkurti (US 20110259610 A1).
With respect to claims 2 and 9, Streich fails to disclose the composite member as claimed. Nevertheless, Shkurti discloses a composite member (124 or 126) disposed around the mandrel, the composite member further comprising: a resilient portion (portion closest to center of packer 114) a deformable portion (thin portion distal from center of packer, see fig. 3a), wherein the composite member is made of a first material (composite, pgph. 55), and wherein a second material (material of 114, elastomer) is disposed at least partially around the deformable member.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included members 124, 126 of Shkurti in Streich since this is the application of a known technique in a similar device to improve it in the same way with predictable and obvious results and in order to further prevent extrusion of the seal member which is the well-known reason to provide rings at the ends of the sealing element in the art. 
Claims 3, 4, 10, and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Streich, O’Malley, and Shkurti as applied to claim 2 above, and further in view of Frazier (US 20110277989 A1).
With respect to claims 3 and 10, Shkurti discloses composite for the rings and elastomer for the surrounding material 114 (pgph. 55) but fails to specifically disclose filament wound material for the composite. 
Nevertheless, Frazier discloses that filament wound material is an obvious choice for composite material for bridge plug components (pgph. 75). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used filament wound composite for the composite of the rings of Streich in light of Shkurti since this is the application of a known technique in a similar device to improve it in the same 
With respect to claims 4 and 11, Streich discloses a flowbore with an inner surface with threads (176, fig. 7).
Claims 7 and 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Streich and O’Malley as applied to claims 6 and 13 above, and further in view of Slup (US 20070119600 A1) and Frazier.
With respect to claims 7 and 14, Streich discloses composite and iron as suitable materials for slips, but fails to disclose one metal slip and one composite slip.
Nevertheless, Slup discloses one slip being metallic (18 being metallic, 58 being composite, pgph. 118, pgph. 119 disclose that one slip set 18 has a cavity and is constructed from cast iron, this is also discussed in pgph. 17 and pgph. 30, where only one of the sets of slips are made from cast iron where the other is made from composite, the other being 58).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have used the slip materials of Slup in the invention of Streich since this is the use of a known technique in a similar device to improve it in the same way with predictable results and in order to make the apparatus readily drillable as taught by Slup (¶ 7).
Streich and Slup fail to disclose filament winding for composite material.
Nevertheless, Frazier discloses that filament wound material is an obvious choice for composite material for bridge plug components (pgph. 75). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used filament wound composite for the composite of the rings of Streich in light of Shkurti since this is the application of a known technique in a similar device to improve it in the same .
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Streich, O’Malley, and Frazier as applied to claim 13 above, and further in view of Slup (US 20070119600 A1) and Frazier.
With respect to claim 14, Streich discloses composite and iron as suitable materials for slips, but fails to disclose one metal slip and one composite slip.
Nevertheless, Slup discloses one slip being metallic (18 being metallic, 58 being composite, pgph. 118, pgph. 119 disclose that one slip set 18 has a cavity and is constructed from cast iron, this is also discussed in pgph. 17 and pgph. 30, where only one of the sets of slips are made from cast iron where the other is made from composite, the other being 58).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have used the slip materials of Slup in the invention of Streich since this is the use of a known technique in a similar device to improve it in the same way with predictable results and in order to make the apparatus readily drillable as taught by Slup (¶ 7).
Streich and Slup fail to disclose filament winding for composite material.
Nevertheless, Frazier discloses that filament wound material is an obvious choice for composite material for bridge plug components (pgph. 75). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used filament wound composite for the composite of the rings of Streich in light of Shkurti since this is the application of a known technique in a similar device to improve it in the same way with predictable and obvious results and since this is the mere choice of one among a finite number .
Claims 15-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Streich in light of O’Malley, Frazier, and Slup (US 20070119600 A1).
With respect to claim 15, Streich discloses a downhole tool comprising: a mandrel comprising: a mandrel body having a proximate end; a distal end; and an outer surface; a first slip disposed around the mandrel; and a second slip comprising: a slip body; an outer slip surface; an inner slip surface; and at least two slip segments adjoined by a first portion of slip material at a first slip end, and the two slip segments separated by a slip groove therebetween, the slip groove defined by a depth that extends from the outer slip surface to the inner slip surface, wherein the outer slip surface of at least one of the two slip segments is configured with an insert bore, wherein an insert which has a smooth continuous outer face which does not contact the bore is disposed within the insert bore which does not extend entirely through the slip (discussed supra).
However, Streich fails to disclose the insert having a centralized hole.
Nevertheless, O’Malley discloses slip inserts (30) having a centralized hole (shown in figs. 5, 6, 7A, 7B) in the outermost face.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used the inserts having a depression of O’Malley in the slip of Streich in order to reduce weight and increase drillability as taught by O’Malley (pgph. 30). If applicant argues that the outer surface of insert of Streich is contacting the bore, the outer surface of the inserts of O’Malley do not and this would make an obvious change to Streich.
Streich discloses composite and iron as suitable materials for slips, but fails to disclose one metal slip and one composite slip.
Nevertheless, Slup discloses one slip being metallic (18 being metallic, 58 being composite, pgph. 118, pgph. 119 disclose that one slip set 18 has a cavity and is constructed from cast iron, this is 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have used the slip materials of Slup in the invention of Streich since this is the use of a known technique in a similar device to improve it in the same way with predictable results and in order to make the apparatus readily drillable as taught by Slup (¶ 7).
Streich also fails to specifically disclose filament wound material for the composite. 
Nevertheless, Frazier discloses that filament wound material is an obvious choice for composite material for bridge plug components (pgph. 75). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used filament wound composite for the composite of the rings of Streich in light of Shkurti since this is the application of a known technique in a similar device to improve it in the same way with predictable and obvious results and since this is the mere choice of one among a finite number of typical composite materials used in the art with predictable and obvious results and a reasonable expectation for success.
The limitations of claims 16-19 have been discussed supra.
Claims 26 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Streich and O’Malley as applied to claims 24, 25 above, and further in view of Frazier (US 20110277989 A1).
With respect to claim 26, Streich discloses reinforced plastics (col. 3 ll. 50-55) and forming the insert bores before inserting the inserts is how the inserts of Streich would be inserted but Streich fails to specifically disclose filament wound material for the composite. 
Nevertheless, Frazier discloses that filament wound material is an obvious choice for composite material for bridge plug components (pgph. 75). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used filament wound composite for the composite of the slips of Streich since this is the application of a known technique in a similar device to improve it in the same way with predictable and obvious results and since this is the mere choice of one among a finite number of typical composite materials used in the art with predictable and obvious results and a reasonable expectation for success.
With respect to claim 27, Streich discloses drilling out the plug after use (fig. 1) and breaking the slips upon setting (125, fig. 12) but does not specifically disclose the plug being a frac plug. 
Nevertheless, Frazier discloses this (pgphs. 5, 27), frac plugs being used for fracturing which covers the related limitations of claim 27.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used the plug of Streich as a frac plug as taught by Frazier (pgphs. 5, 27) since this is the application of a known technique in a similar device to improve it in the same way with predictable and obvious results.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162.  The examiner can normally be reached on Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        04/09/2021